In a juvenile delinquency proceeding pursuant to Family Court Act article 3, Javier C. appeals from an order of disposition of the Family Court, Kings County (Ambrosio, J.), dated July 12, 2013, which, upon a fact-finding order of the same court dated April 17, 2013, made after a hearing, finding that he committed acts which, if committed by an adult, would have constituted the crimes of robbery in the second degree, grand larceny in the fourth degree, and criminal possession of stolen property in the fifth degree, adjudged him to be a juvenile delinquent and placed him on probation for a period of 12 months. The appeal from the order of disposition brings up for review the fact-finding order.
Ordered that the order of disposition is affirmed, without costs or disbursements.
Viewing the evidence in the light most favorable to the presentment agency (see Matter of David H., 69 NY2d 792, 793 [1987]), we find that it was legally sufficient to establish, beyond a reasonable doubt, the appellant’s identity as the person who committed the acts complained of under a theory of accomplice liability (see Matter of Tyrika L., 110 AD3d 886, 887 [2013]; Matter of Louis C., 6 AD3d 430, 431 [2004]). Moreover, upon our independent review of the record, we are satisfied that the Family Court’s fact-finding determination was not against the weight of the evidence (see Matter of Ashley P., 74 AD3d 1075, 1076 [2010]). Mastro, J.E, Chambers, Lott and Duffy, JJ., concur.